487 F.2d 1332
85 L.R.R.M. (BNA) 2384, 73 Lab.Cas.  P 14,254
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The GERSTENSLAGER COMPANY, Respondent.
No. 73-1443.
United States Court of Appeals,Sixth Circuit.
Submitted on Briefs without oral argument Dec. 6, 1973.Decided Dec. 13, 1973.

Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel, Stuart M. Rosenblum, Atty., National Labor Relations Board, Washington, D. C., on brief, for petitioner.
Arthur W. Moore, Wooster, Ohio, on brief, for respondent.
Before WEICK, McCREE and MILLER, Circuit Judges.

ORDER

1
The Board has petitioned for enforcement of its decision and order reported at 202 NLRB No. 40, which found that the company violated Sections 8(a)(5) and (1) of the Act by failing and refusing to bargain collectively and in good faith with the union, by refusing permission for the union to conduct its own time-study, by dealing directly with and entering into personal employment contracts with employees of the union and by-passing the union, and by abrogating oral agreements and proposing more stringent provisions without reasonable cause.


2
The evidence was taken before an Administrative Judge, who made credibility assessments and drew inferences from the evidence, and who found that the company did violate the Act in the manner charged.  His findings of fact and conclusions of law were adopted by the Board.


3
We find there was substantial evidence to support the findings of fact and conclusions of law.


4
It is therefore ordered that the decision and order of the Board be and it is hereby enforced.